DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 4/20/22 is received. Claims 1, 6, 7, 10, and 14-18 are amended and claim 21 is newly submitted. Claims 1-21 are pending. 
Drawings
The drawings (Fig.1) were received on 4/20/22.  These drawings are acceptable and overcome the previous objection to Fig.1.  
Upon further review of applicant’s remarks and drawings, the previous drawing objection indicating unclear structure is withdrawn. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap made up of at least a first strap and a second strap, wherein a connection between the first strap and the second strap is positioned in the opening (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the strap is not attached to any other part of the glove with a releasable fastener”.  Paragraph 31 recites “The strap 240 or combination of the thong 255 and elastic band 270 may replace other fastening means (or used in combination) that would traditionally be used to attach such inelastic material to a conventional glove 100.”  This disclosure appears to state that a fastening means used to attach an inelastic material to a glove may be replaced by the strap or combination of thong and elastic band, and there is no disclosure of the strap as not attached to any other part of the glove with a releasable fastener.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Latina ‘345 in view of Rosenbaum (U.S. 3,528,107). Latina discloses the invention substantially as claimed.  
Latina teaches a glove comprising a front panel 3 and a back panel 5, the front panel and the back panel each having a top portion and first and second side portions (see Figure 1), the front panel 3 and the back panel 5 being affixed to each other by a fastener  at their respective top portions (see laces at top as known in the baseball glove art construction), first side portions, and said second side portions (see binding 15 at side portions), said front panel and back panel not being connected at respective bottom portions thereof, forming an opening 9 there between (opening defined between outer layers 12 associated with both of the back panel 5 and front panel 3); a strap 19 extending from the back panel 5 across at least a portion of the opening, the strap 19 including an elastically deformable portion 23 positioned in the opening (see opening 9 as in Figures 3 and 4, with elastically deformable portion 23 positioned in the opening); and wherein the opening selectively increases and decreases in width as the elastically deformable portion of the strap expands and contracts (col.2, lines 63-68 disclose “When the wrist strap is pulled to the right…it serves to draw the back wall portions 27 and 29 of the glove on opposite sides of the extension 11 toward one another thereby to adjust the size of the hand opening 9 to fit the hand of the person wearing the glove.”).  The strap may be adjusted via hook and loop 31,33 for modifying the opening 9 to increase or decrease in width. The strap 19 further comprises an inelastic material (19 is formed from non-stretchable leather). The strap 19 is made up of at least a first strap and a second strap 23, wherein a connection (stitching 25) between the first strap and the second strap is positioned in the opening as in Figure 3 (leather portion is a first strap and elastic portion 23 is a second strap). For claim 7, the first strap is considered as inelastic (leather). The glove 1 includes a tension adjusting mechanism 31,33 (hook and loop) for adjusting the size of the opening 9. The strap has a shape memory effect in that it is formed from elastic and is capable of expanding and contracting to its original length. Note that specification (par.[0007]) discloses “The strap is at least partially made out of elastic material(s) so that the strap can extend and contract, and further have a shape memory effect”.
For claims 10, 11, and 13, Latina teaches a glove 1 comprising a front panel 3 and a back panel 5, the front panel and the back panel each having a top portion and first and second side portions (see Fig.1), the front panel and the back panel being affixed to each other by a fastener at their respective top portions (lacing as in Fig.1), first side portions, and said second side portions, said front panel and back panel not being connected at respective bottom portions thereof, forming an opening there between (opening defined between outer layers 12 associated with the back panel 5 and front panel 3) ; a strap 19 extending across at least a portion of the opening and a portion of the strap positioned in the opening is capable of selectively expanding and contracting (elastic portion 23 is capable of expanding and contracting and 23 is connected to portion 19). The glove 1 includes a tension adjusting mechanism (hook and loop) for adjusting a width of the opening and the strap 19 has a shape memory effect in that includes elastic portion 23 and therefore is capable of expanding and contracting to its original length.
For claim 12, the strap is made up of a thong and an elastic band as portion 23 is considered as an elastic band and leather portion of strap 19 is considered as a thong.
For claims 14 and 18-20, Latina teaches a glove 1 comprising a front panel 3 and a back panel 5, the front panel and the back panel each having a top portion and first and second side portions (see laces at the top portion as known in conventional baseball glove construction and binding 15), the front panel and the back panel being affixed to each other by a fastener at their respective top portions, first side portions, and said second side portions (col.2, lines 15-18 disclose the front and back panels as joined together to form a thumb stall and finger stalls and lines 34-37 disclose the front and back walls each comprises an outer layer 12 and inner liner 13 that are connected at the sides of the glove by binding 15), said front panel and back panel not being connected at respective bottom portions thereof forming an opening therebetween (“The front and back walls of the glove are free of connection at the bottom of the glove to form an opening 9 for entry of the hand into the glove,”), a thong 19 and an elastic band 23, the thong and elastic band being adjacent to and abutting each other (see Figures 3 and 4 with faces of the thong and band adjacent to and abutting each other), the elastic band 23 being capable of selectively expanding and contracting, and wherein the thong and elastic band extends across at least a portion of the opening. The elastic band 23 has a shape memory effect in that may expand and contract to its original length. The glove includes a tension adjusting mechanism (hook and loop 31,33) for adjusting the size of the opening. Thong 19 further comprises an inelastic material (thong 19 is leather). 
For claim 21, the strap is not attached to any other part of the glove with a releasable fastener in that stitching 25 attaches the elastic strap portion to the strap portion 19, and stitching is not considered as a releasable fastener. 
However, Latina doesn’t explicitly teach a web positioned between, and attached to, a thumb portion and a finger portion of the glove, as recited in claims 1, 10, and 14. It’s noted that Latina’s glove is disclosed as a baseball glove, which conventionally includes a web positioned between, and attached to, a thumb portion and a finger portion of the glove.  Rosenbaum teaches a baseball glove 10 with a web 28 positioned between and attached to a thumb portion 22 and a finger portion 20 of the glove by stitching 38. The web is known as an integral part of a baseball glove for providing a catching pocket between the thumb and fingers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Latina’s baseball glove to provide the web as a known structural features of baseball gloves, as Rosenbaum teaches a baseball glove with a web positioned between and attached to a thumb portion and a finger portion, the web functioning as a pocket for catching and retaining baseballs. 


    PNG
    media_image1.png
    1092
    1904
    media_image1.png
    Greyscale




Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Latina ivo Rosenbaum as applied to claims 1, 10, and 14 above, and further in view of Greenberg (U.S. 4,991,234). Latina, as modified by Rosenbaum, discloses the invention substantially as claimed. However, Latina doesn’t teach at least one of the elastic band or the thong is at least partially made of a knit material, is at least partially made of a mesh-like material, or is at least partially made of a breathable material. Greenberg teaches a wrist strap 10 that can be made of knitted fabric which is also considered as mesh-like and breathable in that it would be breathable at least through spaces between the yarns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Latina to form at least one of the elastic band or the thong to be at least partially made of a knit material and at least partially made of a mesh-like material and at least partially made of a breathable material in that Greenberg teaches this wrist band structure is known in the art such that forming the elastic band or thong is expected from a knit or mesh-like material is expected to provide a flexible and breathable elastic band or thong.

Response to Arguments
	Applicant’s remarks have been considered. Regarding the rejections of independent claims 1 and 10 using Latina (US 4,651,345) as a primary reference, applicant submits that Latina doesn’t teach the elastically deformable portion is positioned in the opening in that portion 23 is not positioned in opening 9 since it is concealed in the glove away from the opening. The examiner disagrees with this interpretation and submits that the claims broadly define the opening as “said front and back panel not being connected at respective bottom portions thereof, forming an opening there between”.  Latina’s front and back panels 3,5 (including layers 12,13) are not connected at respective bottom portions thereof and a hand opening 9 is formed therebetween as shown in cross-sectional views in Figures 3 and 4 and described in the rejections. Figure 2 shows a back view of the glove with stitching 25 connecting the strap portions 19 and 23, with both 19 and 23 clearly below outer layer 12 and clearly above palm panel 3 (which includes outer layer 12 at the palm side) such that elastically deformable portion 23 is positioned in opening 9. See the revised rejections for disclosure of the web as claimed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732